VVylt, J.,
commring. Large amounts appear to be involved, and great learning and ability have been displayed by the counsel engaged in this litigation; many difficult questions of law have been discussed *125in the written and oral arguments, especially the doctrine of substitutions, vulgar and -fidei commissary; but I do not regard these cases as difficult.
A man named Shepherd died in this city in 1837, leaving his olographic will and a sealed letter addressed to his universal legatee; they were both contained in the same package or envelop; the olographic will was duly proved, registered, ordered to be executed, and the universal legatee went regularly into possession of the ost to, the sealed letter was delivered to the universal legatee, to whom it was directed, and very soon thereafter the heirs at law of the testator were advised of the contents of the sealed letter bv the universal legatee.
The complaints of the heirs at law now are, that this sealed letter, of the contents of which they were advised at least a quarter of a century ago, was a testamentary paper, and was part of the will of the testator, and should have been probated with the olographic will in 1837.
The universal legatee is dead, and his heirs, in answer to the call for the sealed letter, say it was never in their possession, and they have no knowledge concerning it.
This sealed letter has never been probated, and the record does not contain sufficient proof to admit it to probate; it is not shown that this letter, left with his will, was designed by the testator to form a part thereof; it is not shown that the letter was wholly dated, written and signed by the testator; that it instituted an heir, or was intended as a testament. But it js contended that the sealed letter was suppressed by the universal legatee after he received it; that he was a spoliator, and all the presumptions are against him and his heirs. I fully recognize the force of the maxim, but think its application not justified by the facts disclosed in the record of these cases. A letter of such importance, of the contents of which the heirs at law have been advised by the universal legatee for a quarter of a century, and held by him openly for so long a period to their knowledge, without ever a call being made by them for it, or even an intimation that it was a testamentary paper, can not fairly be said to be a suppressed testament at this late day, because the heirs of the universal legatee are not able to produce it. The fact that he so often communicated its contents in his numerous letters to the heirs at law, and held it openly for so many years without any demand for it on their part, or any charge that it was a testamentary paper, convinces me that there was no suppression of a testament in contemplation of law or otherwise.
It is useless to discuss the contents of the sealed letter, whether it was a testamentary paper, involving a ficlei commissary; substitution or not, because it has not been proved and ordered to bo executed. Article 1637, C. C., provides that a testament is without effect until it *126is proved and the execution of ifc is ordered. This principle was recognized in the case of Stewart’s Curator v. Row, 10 La. 530; also in Marcus v. Barcas, 5 An. 265, in which it was held that until a will has. been proved, “it can produce no legal effect, and is not admissible in evidence.” In the case of the Heirs of Landry v. Heirs of Duarin, 5 An. 612, it was held that: “ A testament is without effect until it has been duly proved and the execution ordered by competent authority.” The same doctrine is affirmed in Aubert v. Aubert et al., 6 An. 104. Whether the sealed letter was a testamentary paper or not, it can have no effect, because it has not been proved, and the records do not contain sufficient evidence to entitle it to probate. The maxim, omnia prwsimmniur contra spoliatorem, has no application whatever to the cases before us, as disclosed by the records, there being no suppression of a testament, or a testamentary paper, in contemplation of law.
There being no proof to authorize the probate of any other will, or evidence of the suppression of a testamentary paper as charged, I think the olographic will, probated in 1837, should remain undisturbed, and the title to property, acquired thereunder, more than a quarter of a century ago, should not now be questioned.
I concur in the opinion of the court in these cases.